      Case: 3:16-cr-00166-JGC Doc #: 33 Filed: 04/09/19 1 of 1. PageID #: 241




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


United States of America,                                  Case No. 3:16CV166

                       Plaintiff

               v.                                          ORDER

Pablo Duran Ramirez,

                       Defendant

       Status conference held April 8, 2019. Court reporter: Angela Nixon (419.213.5518).


       It is hereby


       ORDERED THAT:

       1.      Defendant, through counsel, to provide documentation of assets as set forth in

               defense counsel’s status report filed on March 29, 2019 to the government on or

               before May 15, 2019 and to file such documentation under seal with the court on or

               before that date;

       2.      In lieu of providing updated sentencing memoranda, further status conference to be

               held May 31, 2019 at 9:00 a.m.; and

       3.      Sentencing reset for August 26, 2019 at 11:00 a.m.

       So ordered.


                                                           /s/ James G. Carr
                                                           Sr. U.S. District Judge
